Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 7, 9, 12, 15-19, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hogdal (US 2013/0158928 A1) in view of Bye et al. (US 2013/0103344 A1).
Regarding independent claim 1: Hogdal teaches (e.g., Figs. 1-2) a method for generating sensor data for a portable device, comprising: 
providing a first sensor ([0021] and [0032]: inertial sensor, e.g. gyroscope 148) integrated with the portable device having multiple axes of measurement ([0031]-[0032]); 
providing at least a second sensor ([0021], [0032] and [0035]: inertial sensor, e.g. accelerometer 142) integrated with the portable device having multiple axes of measurement ([0031]-[0032]), 
wherein the second sensor is a different type than the first sensor ([0031]-[0032] and [0035]: an accelerometer is a different type than a gyroscope); 
detecting that a first axis of measurement of the first sensor has lost data ([0039], [0042]-[0044]: correction to the gyroscope, eliminating the gyroscope bias, and [0045: gyroscope data is loss along one of its axis, considered as the first axis of measurement); and 
generating a substitute signal for the first axis of measurement of the first sensor based at least in part on data from the first sensor and the second sensor ([0041], 
wherein the data from the first sensor does not include data from the first axis of measurement of the first sensor ([0045]-[0046]: gyroscope data along one of its axis is loss; the data from the first sensor, e.g., gyroscope does not include data from the first axis of measurement, which is loss).
Hogdal does not expressly teach detecting that a first axis of measurement of the first sensor is malfunctioning,
and does include data from non-malfunctioning axes of the first sensor.
However, Hogdal teaches that the data may be lost when the gyroscope saturates (i.e., when the device rotates faster than its maximum measurable rate along one of its axes) [0045]: in this case one of the first axis of the gyroscope is considered as malfunctioning.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the method of Hogdal comprising detecting that a first axis of measurement of the first sensor has lost data, and arrive at “detecting that a first axis of measurement of the first sensor is malfunctioning” since the lost data of the inertia sensor is due to one of the axis inability to measure the needed data, for the purpose of mitigating the problem caused by the loss of data and obtain a more accurate device orientation.
Bye teaches (e.g., Figs. 1-8B) a method for generating sensor data for a portable device, comprising a first sensor ([0021], [0023] and [0033]: 151),

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to include in the method of Hogdal, the method of does including data from non-malfunctioning axes of the first sensor, as taught by Bye, so as improve the accuracy of the sensor systems and thus improve device reliability and functionality.
Regarding claim 7: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends.
Hogdal teaches that wherein the substitute sensor signal and at least one signal for another axis are combined to reproduce a desired output of the first sensor (Hogdal: [0042]-[0043]: desired output of the first sensor obtained by combining data from different axis).
Regarding claim 9: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends, 
wherein generating the substitute signal based at least in part on data from the first sensor and the second sensor comprises determining an orientation of the portable device based on a sensor fusion of the data (Hogdal: [0041] and [0043]).
Regarding claim 12: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends.

However, it would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the method of Hogdal such that generating the substitute signal further comprises evaluating a plurality of candidates for the substitute signal, so as to select the most accurate candidate substitute signal before incorporating it in the method of determining the position, and thus reduce position errors.
Regarding claim 15: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends.
wherein the first sensor comprises a gyroscope and the second sensor comprises an accelerometer (Hogdal: [0021] and [0032]: inertial sensor, e.g. gyroscope 148, and the second sensor is an accelerometer [0032] and abstract).
Regarding claim 16: Hogdal and Bye teach the claim limitation of the method of claim 15, on which this claim depends,
wherein combining data comprises determining a change in orientation based on a plurality of accelerometer signals and estimating an angular velocity based at least in part on the determined orientation change for the gyroscope axes of measurement (Hogdal: [0041]-[0043] and [0047]: signal from accelerometer and gyroscope periodically sampled to perform correction). 
Regarding claim 17: Hogdal and Bye teach the claim limitation of the method of claim 16, on which this claim depends, 
further comprising providing a magnetometer (Hogdal: [0042]) and

Regarding claim 18: Hogdal and Bye teach the claim limitation of the method of claim 16, on which this claim depends,
wherein the substitute signal for an axis of the gyroscope is generated based on estimated angular velocities and the signal for at least one other gyroscope axis of measurement (Hogdal: [0041]-[0043], [0045]-[0047] and [0059]: the other axis of the gyroscope are used in the angular velocity estimation).
Regarding claim 19: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends,
further comprising providing at least a third sensor having multiple axes of measurement (Hogdal: [0042]-[0043]: third sensor with multiple axes of measurement), 
wherein combining data from the first sensor and second sensor further comprises combining data from third sensor (Hogdal: [0042]-[0043]: third sensor, magnetometer).
Regarding independent claim 23: Hogdal teaches (e.g., Figs. 1-2) a portable device comprising: 
a first sensor integrated ([0021], [0032] and [0035]: inertial sensor, e.g. gyroscope 148) with the portable device having multiple axes of measurement ([0021], [0032] and [0035]);
a second sensor integrated with the portable device having multiple axes of measurement ([0031]-[0032] and [0035]), 

a sensor signal generator configured to: 
detect that a first axis of measurement of the first sensor has lost data([0039], [0042]-[0044]: correction to the gyroscope, eliminating the gyroscope bias, and [0045]: gyroscope data is loss along one of its axis, considered as the first axis of measurement); and
generate a substitute signal for the first axis of measurement of the first sensor based at least in part on data from the first sensor and the second sensor ([0041], [0046]-[0047] and [0059]: generating a substitute signal using sensor fusion by employing at least an accelerometer and generating accelerometer data), 
wherein the data from the first sensor does not include data from the first axis of measurement of the first sensor ([0045]-[0046]: gyroscope data along one of its axis is loss; the data from the first sensor, e.g., gyroscope does not include data from the first axis of measurement, which is loss).
Hogdal does not expressly teach that 
 detect a first axis of measurement of the first sensor is malfunctioning, and 
does include data from non-malfunctioning axes of the first sensor.
However, Hogdal teaches that the data may be lost when the gyroscope saturates (i.e., when the device rotates faster than its maximum measurable rate along one of its axes) [0045]: in this case one of the first axis of the gyroscope is considered as malfunctioning.

However, Hogdal teaches that the data may be lost when the gyroscope saturates (i.e., when the device rotates faster than its maximum measurable rate along one of its axes) [0045]: in this case one of the first axis of the gyroscope is considered as malfunctioning.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the method of Hogdal comprising detecting that a first axis of measurement of the first sensor has lost data, and arrive at “detecting that a first axis of measurement of the first sensor is malfunctioning” since the lost data of the inertia sensor is due to one of the axis inability to measure the needed data, for the purpose of mitigating the problem caused by the loss of data and obtain a more accurate device orientation.
Bye teaches (e.g., Figs. 1-8B) a portable device, comprising a first sensor ([0021], [0023] and [0033]: 151),
include data from non-malfunctioning axes of the first sensor ([0021], [0023], [0026], [0033], [0037] and [0039]: the output of the sensor of the low performance is compensated by the Kalman filter that receive the information about the axes of the 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to include in the method of Hogdal, the method of does including data from non-malfunctioning axes of the first sensor, as taught by Bye, so as improve the accuracy of the sensor systems and thus improve device reliability and functionality.
Regarding claim 24: Hogdal and Bye teach the claim limitation of the method of claim 23, on which this claim depends,
wherein the sensor signal generator is implemented by a host processor of the portable device (Hogdal: [0015], [0035] and [0051]-[0053]).
Regarding independent claim 25: Hogdal teaches (e.g., Figs. 1-2) a sensor processing unit comprising: 
a first sensor ([0021] and [0032]: inertial sensor, e.g. gyroscope 148) integrated with the sensor processing unit having multiple axes of measurement ([0013]-[0015] and [0035]); 
a sensor processor configured to: 
detect that a first axis of measurement of the first sensor has lost data([0039], [0042]-[0044]: correction to the gyroscope, eliminating the gyroscope bias, and [0045]: gyroscope data is loss along one of its axis, considered as the first axis of measurement); and
generate a substitute signal for the first axis of measurement of the first sensor based at least in part on data from the first sensor and a second sensor ([0041], [0046]-
wherein the second sensor is a different type than the first sensor ([0031]-[0032] and [0035]: an accelerometer is a different type than a gyroscope), and
wherein the data from the first sensor does not include data from the first axis of measurement of the first sensor ([0045]-[0046]: gyroscope data along one of its axis is loss; the data from the first sensor, e.g., gyroscope does not include data from the first axis of measurement, which is loss).
Hogdal does not expressly teach that detect that a first axis of measurement of the first sensor is malfunctioning, and 
does include data from non-malfunctioning axes of the first sensor.
However, Hogdal teaches that the data may be lost when the gyroscope saturates (i.e., when the device rotates faster than its maximum measurable rate along one of its axes) [0045]: in this case one of the first axis of the gyroscope is considered as malfunctioning.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the method of Hogdal comprising detecting that a first axis of measurement of the first sensor has lost data, and arrive at “detecting that a first axis of measurement of the first sensor is malfunctioning” since the lost data of the inertia sensor is due to one of the axis inability to measure the needed data, for the purpose of mitigating the problem caused by the loss of data and obtain a more accurate device orientation.

include data from non-malfunctioning axes of the first sensor ([0021], [0023], [0026], [0033], [0037] and [0039]: the output of the sensor of the low performance is compensated by the Kalman filter that receive the information about the axes of the sensors, processes it to remove the effect of the data of the axis of the low quality sensors).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date, to include in the method of Hogdal, the method of does including data from non-malfunctioning axes of the first sensor, as taught by Bye, so as improve the accuracy of the sensor systems and thus improve device reliability and functionality.
Regarding claim 26: Hogdal and Bye teach the claim limitation of the sensor processing unit of claim 25, on which this claim depends,
wherein the second sensor is integrated in the sensor processing unit (Hogdal: [0015], [0035] and [0051]-[0053]).

Claims 5-6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable overHogdal (US 2013/0158928 A1) in view of Bye et al. (US 2013/0103344 A1) as applied above and further in view of Kulik (US 2013/0110450 A1).
Regarding claim 5: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends,

Hogdal does not expressly teach that the vector field is measured by the first sensor.
However, Hogdal acknowledges that each inertia device has a limitation ([0045]-[0047], [0052]-[0053]: both the accelerometer and the gyroscope have their limitations), and thus one would be motivated to use an accelerometer as an alternative as a first inertia sensor based on characteristics focused on ([0059]).
Furthermore, Kulik teaches (e.g., Figs. 1-4) a similar method for generating sensor data for a portable device ([0003]).
Kulik further teaches that the first sensor is an accelerometer (Fig. 2B, [0059]: the first data obtained from the first sensor is an accelerometer at step 206, and the second sensor used is a gyroscope at step 208);
wherein the vector field is measured by the first sensor ([0059]: first sensor accelerometer measurement used for gravity vector field).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the method of Hogdal as modified by Bye, such that the vector field is measured by the first inertia sensor which is an accelerometer, as taught by Kulik, for the purpose of determining the gravity vector independent of magnetometer data for use with the orientation determination (Kulik: [0059]).
Regarding claim 6: Hogdal, Bye and Kulik teach the claim limitation of the method of claim 5, on which this claim depends.

the vector field is a gravitational field (Kulik: [0012]), and 
the at least one candidate substitute signal is based on a comparison of the acceleration measured on at least one axis of measurement other than the first axis of measurement and the acceleration due to the gravitational field (Kulik: [0012], [0048] and [0071]: data from all axis from both accelerometer and gyroscope provides the candidate substitute signal). 
Regarding claim 8: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends. 
Hogdal does not expressly teach that wherein the first sensor comprises an accelerometer and the second sensor comprises a gyroscope.
Kulik teaches (e.g., Figs. 1-4) a similar method for generating sensor data for a portable device ([0003]).
Kulik further teaches that the first sensor is an accelerometer (Fig. 2B, [0059]: the first data obtained from the first sensor is an accelerometer at step 206, and the second sensor used is a gyroscope at step 208).
It would have been obvious to a person of ordinary skill in the art before the effective filling date at the time of the filing to modify the method of Hogdal as modified by Bye, such that the first sensor comprises an accelerometer and the second sensor comprises a gyroscope, as taught by Kulik, for the purpose of determining the gravity vector independently of magnetometer data for use with the orientation determination 
Regarding claim 10: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends, 
Hogdal does not expressly teach that wherein the first sensor is an accelerometer and the substitute signal for a first axis of measurement of the first sensor is generated based on a conversion of the gravity vector to the body frame of the portable device.
However, Hogdal does teach that a substitute signal for a first axis of measurement of a first sensor is generated based on a conversion of a vector to the body frame of the portable device (Hogdal: [0057]). 
Kulik teaches (e.g., Figs. 1-4) a similar method for generating sensor data for a portable device ([0003]).
Kulik further teaches that the first sensor is an accelerometer (Fig. 2B, [0059]: the first data obtained from the first sensor is an accelerometer at step 206, and the second sensor used is a gyroscope at step 208);
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the method of Hogdal as modified by Bye, such that the first sensor comprises an accelerometer and the second sensor comprises a gyroscope, for the purpose of determining the gravity vector independent of magnetometer data for use with the orientation determination (Kulik: [0059]), and further exploiting the benefits 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to combine the method of Hogdal as modified by Kulik and arrive at “wherein the first sensor is an accelerometer and the substitute signal for a first axis of measurement of the first sensor is generated based on a conversion of the gravity vector to the body frame of the portable device” for the purpose of accurately determining the position of the portable device.
Regarding claim 11: Hogdal, Bye and Kulik teaches the claim limitation of the method of claim 10, on which this claim depends.
Hogdal as modified by Kulik teaches that wherein the conversion of the gravity vector to the body frame of the portable device is based on an orientation of the portable device (Hogdal: [0057]). 

Claims 13-14 arerejected under 35 U.S.C. 103 as being unpatentable over Hogdal (US 2013/0158928 A1) in view of Bye et al. (US 2013/0103344 A1) as applied above and further in view of Rothkopf (US 2012/0078570 A1).
Regarding claim 13: Hogdal and Bye teach the claim limitation of the method of claim 12, on which this claim depends.
Hogdal does not expressly teach that
wherein parallel sensor fusion paths are executed for the plurality of candidates until a candidate selection process is performed. 

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify the method of Hogdal as modified by Bye, such that the method comprises a plurality of pairs of sensors in a plurality location measuring data in parallel as taught by Rothkopf, and arrive at “wherein parallel sensor fusion paths are executed for the plurality of candidates until a candidate selection process is performed”, so as to increase the redundancy in the measurements and thus improve acceleration measurements accuracy.
Regarding claim 14: Hogdal, Bye and Rothkopf teach the claim limitation of the method of claim 13, on which this claim depends,
wherein the candidate selection process is performed when predefined motion criteria are satisfied (Rothkopf: [0052]-[0053]: candidate selection process based on a threshold value).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hogdal (US 2013/0158928 A1) in view of Bye et al. (US 2013/0103344 A1) as applied above and further in view of Fung (US 2015/0237479 A1).
Regarding claim 22: Hogdal and Bye teach the claim limitation of the method of claim 1, on which this claim depends.

using the substitute signal to test a corresponding axis of measurement for the first sensor.
However, Fung teaches (e.g., Figs. 1-4 and Fig. 7) a similar method of testing a corresponding axis of measurement for a first sensor ([0020], [0055]: using data from sensors to validate measurement) comprising cross-validating the substitute data ([0055]: the data cross validated is in reference to the axis of the sensors).
It would have been obvious to a person of ordinary skill in the art at the time of the filing to include in the method of generating the substitute signal data of Hogdal as modified by Bye, the method of cross-validating the substitute data as taught by Fung and arrive at “using the substitute signal to test a corresponding axis of measurement for the first sensor” which is what the cross-validation of the sensor axis accomplish, for the purpose of being able to determine an accuracy of intrinsic and/or extrinsic parameters of a camera of the mobile device based on the comparison and avoid errors (Fung: [0021] and [0022]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/31/2020 have been considered but are moot because the new ground of rejection does not rely solely on the previous combination of references applied in the prior rejection of record for the new limitation.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.